ea ee Ef IIIT LESS ES

Case 1:18-cr-20613-JEM Document 78 Entered on FLSD Docket 08/28/2019 Page 1 of 31

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO. 18-20613-CR-MARTINEZ

UNITED STATES OF AMERICA,

Plaintiff,

Vv.

SAMUEL BAPTISTE,
Defendant.

/
MOTION TO COMPEL DISCOVERY IN
SUPPORT OF MOTION TO DISMISS FOR RACIALLY- AND
RELIGIOUSLY- SELECTIVE LAW ENFORCEMENT AND PROSECUTION
IN VIOLATION OF THE EQUAL PROTECTION CLAUSE

Defendant, Samuel Baptiste, through undersigned counsel, and pursuant to
the Fifth and Fourteenth Amendments of the United States Constitution, respectfully
petitions this Court to compel the discovery that is exclusively within the
government’s control and purview in support of his motion to dismiss for selective law
enforcement and prosecution.

_ FACTUAL BACKGROUND

Mr. Baptiste is a 26-year-old Black male born in Miami. Mr. Baptiste is also a
devout Muslim; he began practicing his faith as a teenager.

The charges in this case stem from a years-long FBI investigation of Mr.
Baptiste, his social media activity, and his contacts and conduct in the community.

FBI first initiated an investigation into Mr. Baptiste’s online social media accounts

in April 2014. Criminal Complaint, dated Nov. 8, 2016, 1:16-cr-20907-MGC (D.E. 1)

 

 
 

PR OE

Case 1:18-cr-20613-JEM Document 78 Entered on FLSD Docket 08/28/2019 Page 2 of 31

(“Complaint”), at 2, { 4. As FBI Agent Timothy Dietz alleged in the Complaint
leading to Mr. Baptiste’s arrest, during this period of monitoring, Mr. Baptiste
“posted numerous online statements expressing his encouragement and approval of
violent jihad, the killing of non-believers, and the perpetration of ‘lone wolf style
attacks against Westerners for their perceived aggression against Muslims.”
Complaint at 5, { 11. The FBI’s surveillance of Mr. Baptiste during this period was

not limited to passive monitoring of his alleged online activity. Rather, several

undercover FBI employees and informants (confidential human sources) allegedly

actively engaged and communicated with Mr. Baptiste from mid-2016 on. This
contact took various forms, and was conducted by several individuals in person, over
the phone, and on different social-media platforms.

Mr. Baptiste was arrested on November 9, 2016. He was subsequently indicted
in December 2016 on one count of attempting to export firearms to Haiti, in violation
of 18 U.S.C. § 554(a), and two counts of felon in possession of a firearm, based on
conduct that allegedly occurred on October 23, 2016 and November 5, 2016, in
violation of 18 U.S.C. § 922(g)(1). See 2016 Indictment, dated Dec. 1, 2016, 1:16-cr-
20907-MGC (D.E. 17). Mr. Baptiste pleaded guilty to one count of felon in possession
on March 31, 2017; the remaining counts against him were dismissed. He was
sentenced to 80 months in custody, followed by three years of supervised release, on
June 21, 2017.

In July 2018, while serving his sentence, Mr. Baptiste was indicted again,

based on the alleged online activity that had been outlined in the November 2016

es FE

 
cot NO RS PD BY |

Case 1:18-cr-20613-JEM Document 78 Entered on FLSD Docket 08/28/2019 Page 3 of 31

Complaint. He was charged with four counts of distributing information pertaining
to explosives, in violation of 18 U.S.C. § 842(p)(2)(A); one count of attempting to
provide material support to a foreign terrorist organization, in violation of 18 U.S.C.
§ 2339B(a)(1); and one count of attempting to provide material support to terrorists,
in violation of 18 U.S.C. § 2339A(a). See 2018 Indictment, dated July 19, 2018 (D.E.
1). All six counts pertain to information that Mr. Baptiste allegedly posted on a social
media channel. These are the charges before the Court today. This motion
specifically concerns the two material support counts.
ARGUMENT
1. The legal standard to obtain discovery pertaining to a potential
claim of selective law enforcement and/or prosecution requires the
defense to present “some evidence tending to show” each element
of the claim.

As recognized by former Associate Justice of the United States Supreme Court
Robert H. Jackson, who had previously served as United States Solicitor General,
United States Attorney General, and Chief United States Prosecutor at the
Nuremberg Trials of Nazi war criminals following World War II, the federal
prosecutor “has more control over life, liberty and reputation than any other person
in America” because

If the prosecutor is obliged to choose his cases, it follows that he can

choose his defendants. Therein is the most dangerous power of the

prosecutor: that he will pick people that he thinks he should get, rather

than pick cases that need to be prosecuted.

With the law books filled with a great assortment of crimes, a prosecutor

stands a fair chance of finding at least a technical violation of some act

on the part of almost anyone. In such a case, it is not a question of
discovering the commission of a crime and then looking for the man who

TSI I PB
ol

 

a PEE Pe I a a

Case 1:18-cr-20613-JEM Document 78 Entered on FLSD Docket 08/28/2019 Page 4 of 31

has committed it, it is a question of picking the man and then searching
the law books, or putting investigators to work, to pin some offense on
him.

It. is in this realm—in which the prosecutor picks some person whom he
dislikes or desires to embarrass or selects some group of unpopular
persons and then looks for an offense, that the greatest danger of abuse
of prosecuting power lies.

It is here that law enforcement becomes personal, and the real crime
becomes that of being unpopular with the predominant or governing
group, being attached to the wrong political views, or being personally
obnoxious to or in the way of the prosecutor himself.

In times of fear of hysteria political, racial, religious, social, and

economic groups, often from the best of motives, cry for the scalps of

individuals or groups because they do not like their views.

In the enforcement of laws which protect our national integrity and

existence, we should prosecute any and every act of violation, but only

overt acts, not the expression of opinion, or activities such as the holding

of meetings, petitioning of Congress, or dissemination of news or

opinions. Only by extreme care can we protect the spirit as well as the

letter of our civil liberties, and to do so is a responsibility of the federal

prosecutor.
Robert H. Jackson, THE FEDERAL PROSECUTOR, 31 Am. Inst. Crim. L. & Criminology
3, 5-6 (1940-1941) (excerpt of speech delivered at the Second Annual Conference of
United States Attorneys by then-Attorney General Robert H. Jackson, in
Washington, D.C., Apr. 1, 1940).

It follows therefore that law enforcement agencies and the United States
Attorneys do not enjoy unfettered discretion to enforce federal criminal laws—the

Constitution constrains them. United States v. Armstrong, 517 U.S. 456, 464 (1996).

In particular, the Fifth and Fourteenth Amendments prohibit discriminatory

Ce

 

 
I EE ET Pe FE PE

Case 1:18-cr-20613-JEM Document 78 Entered on FLSD Docket 08/28/2019 Page 5 of 31

enforcement of criminal laws. U.S. Const. amend. V; U.S. Const. amend. XIV; see also
Wayte v. United States, 470 U.S. 598, 608 (1985).

One such constraint—located in the Equal Protection Clause of the Fifth
Amendment’s Due Process Clause—is that the decision to prosecute, like the decision
to investigate or arrest, “may not be based on ‘an unjustifiable standard such as race,
religion, or other arbitrary classification.” Armstrong, 517 U.S. at 464 (quoting Oyler
v. Boles, 368 U.S. 448, 456 (1962)); see also Brown v. City of Syracuse, 673 F.3d 141,
151-52 (2d Cir. 2012) (requiring that “such selective treatment was based on
impermissible considerations such as race, religion, intent to inhibit or punish the
exercise of constitutional rights, or malicious or bad faith intent to injure a person.”).
Accordingly, an Equal Protection challenge exists where a defendant shows that a
particular law enforcement policy is “directed so exclusively against a particular
class of persons . . . with a mind so unequal and oppressive’ that the system of
prosecution amounts to a ‘practical denial’ of equal protection of the law.” Armstrong,
517 U.S. at 464-65 (citing Yick Wo v. Hopkins, 118 U.S. 356, 373 (1886)).

Selective law enforcement and selective prosecution challenges both draw on
ordinary Equal Protection standards. See, e.g., Armstrong, 517 U.S. at 465 (selective
prosecution); Whren v. United States, 517 U.S. 806, 813 (1996) (selective
enforcement). To prevail on the merits on either challenge, a defendant must show
that a given federal enforcement policy “had a discriminatory effect and that it was
motivated by a discriminatory purpose.” Armstrong, 517 U.S. at | 465 (citation

omitted).
a a 5 FB

Case 1:18-cr-20613-JEM Document 78 Entered on FLSD Docket 08/28/2019 Page 6 of 31

Defendants seeking discovery in support of an Equal Protection challenge
enjoy a lower burden than that required to prevail on the merits. See, e.g., United
States v. Jones, 159 F.3d 969, 978 (6th Cir. 1998) “Obviously, a defendant need not
prove his case in order to justify discovery on an issue.”).

To obtain discovery in support of either a selective law enforcement or selective
prosecution challenge, defendants need only present “some evidence tending to show”
that a given federal law enforcement or prosecutorial policy had a discriminatory
effect and that it was motivated by a discriminatory purpose. Armstrong, 517 U.S.
456, 465, 468 (quoting Wayte, 470 U.S. at 608).1

To be entitled to discovery, the claimants bear the “burden of making a credible
showing of ‘some evidence’ on each element [of an Equal Protection defense].” United
States v. Olvis, 97 F.3d 739, 746 (4th Cir. 1996) (quoting Armstrong, 517 U.S. at 468-
69). To be clear, the standard is even lower than “some evidence”’—the Supreme Court
in Armstrong held that to obtain discovery on a selective prosecution claim, the
defense must only present “some evidence tending to show the existence of the
essential elements of the defense, discriminatory effect and discriminatory intent.”
Armstrong, 517 U.S. at 468 (emphasis added); accord United States v. Alameh, 341
F.3d 167, 174 (2d Cir. 2003) (defendants must establish less stringent standard of
“some evidence tending to show the existence of the essential elements” of an equal
protection defense to obtain discovery); United States v. James, 257 F.3d 1173, 1178

(10th Cir. 2001) (“In light of Armstrong’s seemingly less stringent “some evidence

 

1. The defense seeks discovery to analyze both selective law enforcement and selective prosecution
challenges. Though occasionally conflated in the caselaw, the two challenges are distinct.

6
on nn nnn nn nn EE

Case 1:18-cr-20613-JEM Document 78 Entered on FLSD Docket 08/28/2019 Page 7 of 31

tending to show” standard, the defendants need not establish a prima facie case of
selective prosecution to obtain discovery on these issues.”).

But the Supreme Court has instructed that lower federal courts should not
make this “some evidence tending to show” threshold “an insuperable task.”
Armstrong, 517 U.S. at 470. Thus, “[i]f discovery is ordered, the Government must
assemble from its own files documents which might corroborate or refute the
defendant’s claim.” Id. at 468.

2. The legal standard required to obtain discovery on a selective law
enforcement claim is less rigorous than that required for a
selective prosecution claim.

Mr. Baptiste is advancing Equal Protection challenges to selective law
enforcement and selective prosecution. As discussed below, an Equal Protection
Challenge to selective law enforcement involves an even less rigorous standard to
obtain discovery.

While federal courts have recognized that the “presumption of regularity”
applies to prosecutors, that same presumption is not afforded to law enforcement
agencies. Armstrong, 517 U.S. at 464.

In the context of fictitious stash house robbery cases conducted by the Bureau
of Alcohol, Tobacco, Firearms and Explosives (“ATF”) between 2006 to present, the
ATF employed undercover agents or confidential sources to “identify persons and
infiltrate groups that . . . focus their criminal activities on executing robberies, by

means of force, for personal gain.” Investigation: ATF drug stings targeted minorities,

USA Today, July 20, 2014 (USA Today Investigation) (quoting Melvin King, ATF

oe
I Po gt

| BE Sn PO

Case 1:18-cr-20613-JEM Document 78 Entered on FLSD Docket 08/28/2019 Page 8 of 31

Deputy Assistant Director for Field Operations),
http://www.usatoday.com/story/news/nation/2014/07/20/atfstash-house-stings-racial-
profiling/12800195/. As an investigation by USA Today reported, “the nation’s top
gun enforcement agency overwhelmingly targeted racial and ethnic minorities as it
expanded its use of controversial drug sting operations .. . At least 91% of the people
agents have locked up using those stings were racial or ethnic minorities.” Id.

The fictitious sting was virtually the same every time. See, e.g. United States
v. Mayfield, 771 F.3d 417 (7th Cir. 2014) (observing that the ATF “has a standard
playbook” for its Stash House Operations; “the facts between cases are frequently
nearly identical”). The ATF undercover agent or confidential informant offers a target
an attractive opportunity to rob a stash house that contains large quantities of drugs
worth thousands of dollars. See Eda Katharine Tinto, UNDERCOVER POLICING,
OVERSTATED CULPABILITY, 34 Cardozo L. Rev. 1401, 1446—47 (2013). The stash house,
of course, is fictitious, and when the targets gather to “hit” the house, the agents
arrest them. Id.

The ATF’s Stash House Operation is a wholly fictitious crime created,
managed, and orchestrated by the ATF for the ostensible purpose of “identifying
persons and infiltrating groups that . . . focus their criminal activities on executing
robberies, by means of force, for personal gain.” Brad Heath, Investigation: ATF Drug
Stings , Targeted Minorities, USA Today, J uly 20, 2014,
http://www.usatoday.com/story/news/nation/2014/07/20/atfstash-house-stings-racial-

profiling/12800195/ (quoting ATF guidelines 3250.1B.12.a(1) and 3250.1A.52). The

a Po ee

 
FT ee

I

Case 1:18-cr-20613-JEM Document 78 Entered on FLSD Docket 08/28/2019 Page 9 of 31

anes

investigation by USA Today found that these stings target racial or ethnic minorities
ata “rate... far higher than among people arrested for big-city violent crimes, or for
other federal robbery, drug and gun offenses.” Id. (quoting Melvin King, ATF Deputy
Assistant Director for Field Operations). Notably, this type of ATF operation — where
agents are creating, rather than investigating crime — “raises particular concerns
because they seek to enlist suspected criminals in new crimes rather than merely
solving old ones, giving agents and their underworld informants unusually wide
latitude to select who will be targeted.” Id.
Indeed, the Seventh Circuit pointedly observed that “[a]gents of the ATF and
FBI are not protected by a powerful privilege or covered by a presumption of
constitutional behavior .... [T]he sort of considerations [about prosecutors] that led
to the outcome in Armstrong do not apply to a contention that agents of the FBI or
ATF engaged in racial discrimination when selecting targets for sting operations, or
when deciding which suspects to refer for prosecution.” United States v. Davis, 793
F.3d 712, 720—21 (7th Cir. 2015). Federal courts, therefore, apply a greater degree of
scrutiny to the criteria employed by law enforcement in the selection of targets for
investigation and arrest. The legal threshold for production of discovery into their
investigative techniques, targeting methods and criteria, and instructions to
confidential sources is lower than that required to peek behind the curtain of
prosecutorial charging decisions.
3. A selective law enforcement claim is cognizable; the less stringent
threshold for discovery has been met to permit Mr. Baptiste to

analyze the merits and present the merits of his substantive claim;
and the remedy, if his substantive claim is proven, is dismissal.

9
ee EE BOLD Te se gees 0S ey a EEE

Case 1:18-cr-20613-JEM Document 78 Entered on FLSD Docket 08/28/2019 Page 10 of 31

The “Constitution prohibits selective enforcement based on considerations
such as race... . [T]he constitutional basis for objecting to intentionally
discriminatory application of laws is the Equal Protection Clause ....” Whren v.
United States, 517 U.S. 806, 813 (1996); see also Yick Wo v. Hopkins, 118 U.S. 356,
373-74 (1996) (“Though the law itself be fair on its face, and impartial in appearance,
yet, if it is applied and administered by public authority with an evil eye and an
unequal hand, so as practically to make unjust and illegal discriminations between
persons in similar circumstances, material to their rights, the denial of justice is still
within the prohibition of the constitution.”); see also Armstrong, 517 U.S. at 464
(quoting Oyler v. Boles, 368 U.S. 448, 456 (1962) (the decision to prosecute, like the
decision to investigate or arrest, may not be based on “an unjustifiable standard such
as race, religion, or other arbitrary classification.”).

Racially or religiously selective action by law enforcement “inflicts ...
substantial injury on the victim and society: in addition to violating the victim’s rights
to equality and liberty, such discriminatory conduct impugns the integrity of the
criminal justice system and compromises public confidence therein.” United States v.
Mumphrey, 193 F. Supp. 3d 1040, 1055, 159 (N.D. Cal. 2016) (granting discovery in
support of racially selective law enforcement and prosecution Equal Protection
challenges and recognizing dismissal as “the proper remedy” if movant succeeded on
merits of underlying selective enforcement and prosecution challenges).

Every federal circuit that has addressed a motion to dismiss for selective

enforcement has addressed the merits of the claim—and all have held that dismissal

10

FO

 

 
| Por ee EEE PO

Case 1:18-cr-20613-JEM Document 78 Entered on FLSD Docket 08/28/2019 Page 11 of 31

is the proper remedy. See, e.g., United States v. Washington, 869 F.3d 193, 223 (2017)
(“If discovery is granted, and if it leads to a successful selective enforcement claim,
then [the defendant’s] constitutional rights can be vindicated ... by striking the
indictment in whole or in part.”); United States v. Davis, 793 F.3d 712, 720 (7th Cir.
2015) (en banc) (“If the [law enforcement] agencies do [discriminate], they have
violated the Constitution — and the fact that the United States Attorney may have
prosecuted every case the agencies presented, or chosen 25% of them in a race-blind
lottery, would not matter, since the constitutional problem would have preceded the
prosecutor's role and could not be eliminated by the fact that things didn’t get worse
at a later step.”); United States v. Alcarez-Arellano, 441 F.3d 1252, 1264 (10th Cir.
2006) (noting that appellate review of district court’s denial of motion to dismiss
indictment due to selective prosecution was for abuse of discretion and decision about
discovery was under clearly erroneous standard); Gibson v. Superintendent of New
Jersey Dep’t of Law & Pub. Safety — Div. of State Police, 411 F.3d 427, 441 (3d Cir.
2005) (Black male arrestee, whose subsequent conviction on drug charges was
vacated due to alleged racial profiling, brought civil rights action; “[I]f a person can
demonstrate that he was subjected to selective enforcement in violation of his Equal
Protection rights, his conviction will be invalid.”); Mumphrey, 193 F. Supp. 3d at 1055
(concluding that dismissal of indictment is proper remedy for selective enforcement
claim, if proven).

4. Courts have granted discovery in cases presenting similar or

weaker evidence of selective law enforcement than that presented
in this case.

11
Bey Te DEE FO

ns ee

Case 1:18-cr-20613-JEM Document 78 Entered on FLSD Docket 08/28/2019 Page 12 of 31

There is precedent for issuance of discovery orders on this issue, even 1n cases
lacking the strength of evidence that Mr. Baptiste has set forth in this Motion. Courts
in the Third, Seventh, Ninth, and Tenth Circuits have granted motions for discovery
in support of selective law enforcement and prosecution claims so that defendants
could access evidence exclusively within the purview of the government.

Last year, in United States v. Washington, the Third Circuit issued a remand
for the district court to reconsider a discovery motion based on an anticipated claim
of selective enforcement and prosecution. 869 F.3d 193 (3d Cir. 2017). .The district
court had denied the defendant’s pretrial discovery motion, finding that the
defendant had not met his evidentiary burden under Armstrong and Bass—that is,
that he had not presented “some evidence” of discriminatory effect and intent. Id. at
214-15 (citing Armstrong, 517 U.S. at 469 and United States v. Bass, 536 U.S. 862,
863 (2002)). But as the appellate court explained, for claims of selective enforcement,
a lesser burden than Armstrong’s must apply. While defendants must still proffer
“some evidence’ of discriminatory effect,” the Court held that “a defendant need not,
at the initial stage, provide ‘some evidence’ of discriminatory intent, or show that (on
the effect prong) similarly situated persons of a different race or equal protection
classification were not arrested or investigated by law enforcement. However, the
proffer must be strong enough to support a reasonable inference of discriminatory
intent and non-enforcement.” Jd. at 221. On such a showing, the district court may
then conduct “limited inquiries” to “determine whether there was reason to believe

that race played a role in the investigation.” Id. at 221, 218. “If the inquiry gave the

12
ot BEET ET Powe se PT Sa Po

Case 1:18-cr-20613-JEM Document 78 Entered on FLSD Docket 08/28/2019 Page 13 of 31

district court reason to believe that similarly situated persons would not have been
pursued by law enforcement, in camera disclosure of targeting criteria might be called
for. Ifthe trail of breadcrumbs continued, additional targeted inquiries might be
justified; and if the obtained information crossed the Armstrong/Bass threshold, the
discovery could be ‘extended to the prosecutor’s office.” Id. at 218 (citing Davis, 793
F.3d at 722-23).

And just three months ago in United States v. Sellers, the Ninth Circuit
followed suit. 906 F.3d 848 (9th Cir. 2018). Like the appellate courts in Davis and
Washington, the Ninth Circuit held that “claims of selective enforcement are
governed by a less rigorous standard than that applied to claims of selective
prosecution under” Armstrong. Id. at 850. Thus, in a selective enforcement claim, “a
defendant must have something more than mere speculation to be entitled to
discovery,” but “what that something looks like will vary from case to case.” Id. at
855. Other district courts in the Ninth Circuit had already reached the same
conclusion and ordered discovery accordingly. See, e.g., United States v. Mumphrey,
193 F. Supp. 3d 1040, 1063, 1065 (N.D. Cal. 2016) (ordering discovery based on a
statistical showing that was “probative of discriminatory intent,” and finding that
“[clontrary to what the government suggests,” “just because a supervisory DEA agent
was not aware of any racism is hardly enough to say that there was no race-based

selective enforcement claim” because “the supervisory DEA agents do not describe

how targeting decisions were actually made in the field”).

13

 
ot

Case 1:18-cr-20613-JEM Document 78 Entered on FLSD Docket 08/28/2019 Page 14 of 31

ET pe ee 0 (EY fo

FT Pa Be

Meanwhile, within the Seventh Circuit, district courts have applied a similar
analysis and reached a similar result of ordering discovery. To begin with, in United
States v. Paxton, the district court recognized that “there is no defined pool of
individuals who are charged and subsequently prosecuted differently to whom
defendants may compare themselves” and “[b]Jecause the analogous crime of ‘phony
stash house ripoffs’ is wholly dependent on the involvement of the ATF, defendants
cannot generate information about similarly situated Caucasian individuals.” Case
No. 13-CR-1038-RWG, 2014 WL 1648746, at *1, *5 (N.D. Ill. Apr. 17, 2014). The
district court found that the defendants’ statistical data that “involved undercover
operations by ATF agents in circumstances largely similar to the instant case,”
“appear[ed] to be reliable because they are corroborated, in part, by the lists of cases
provided by the government, and there is no assertion that the information collected
by defendants as to race is inaccurate.” Id. at *5. It then granted defendants’ motion
for discovery on the basis that the data was sufficient to show both discriminatory
effect and intent, “because ‘the inexorable zero’ may be evidence of discriminatory
intent.” Id. at *5-6 (quoting at *5-6 (quoting Yick Wo, 118 U.S. at 373-74).

In United States v. Brown, the district court granted the defendant’s motion to
compel discovery because “the defendants have made a strong showing of potential
bias in the history of the prosecution of so called ‘phony drug stash house rip off cases”
by “identif[ying] 17 phony stash house rip off cases,” which “show[s] that the
overwhelming targets of those investigations were African Americans.” Case No.

1:12-CR-00632-RC, DE 153 (Order Compelling Discovery) at 1 (N.D. Ill. July 31,

14

aT

a

 
ey Bo OO FE PT FE SY Bo Pe EE

Case 1:18-cr-20613-JEM Document 78 Entered on FLSD Docket 08/28/2019 Page 15 of 31

2013) (noting that “since 2011, 19 African Americans and 7 Latino defendants have
been charged in these cases” and “[a]ccording to the defense, none of the defendants
during this time period, were non-minorities”). In so doing, it noted the tension
between “the limited nature of judicial review of executive department decisions” and
“history [which] has shown a continuing difficult intersection between the issue of
race and the enforcement of our nation’s criminal laws.” Id. at 1. It then ordered the
government to provide to the defense: (1) “tal list by case name, number and race of
each defendant of all phony stash house rip off cases brought by the U.S. Attorney’s
Office in this district from 2006 to present;” (2) [aJll documents containing
instructions given from 2006 to the present by any supervisors employed by the U.S.
Attorney for the Northern District of Illinois about the responsibilities of AUSA’s to
ensure that defendants in cases brought by the Office of the U.S. Attorney for the
Northern District of Illinois have not been targeted due to their race, color, ancestry
or national origin and specifically that those persons who are defendants in phony
stash house cases in which Bureau of Alcohol, Tobacco and Firearms (“ATF”) was the
investigatory agency have not been targeted due to their race, color, ancestry or
national origin and that such prosecutions have not been brought with any
discriminatory intent on the basis of the defendants’ race, color, ancestry or national
origin;” and (8) “[aJny document prepared by the ATF which summarizes how to
investigate and prosecute phony stash house rip off cases, including any guidelines
for selecting appropriate targets for these cases including but not limited to the Home

Invasion Operations Bulletin referenced in USA Today.” Id. at 2.

15

 
es a Ge BRE TE a Bo ae

Case 1:18-cr-20613-JEM Document 78 Entered on FLSD Docket 08/28/2019 Page 16 of 31

That district court subsequently not only denied the government’s motion for
reconsideration of the discovery order, but ordered additional discovery in the form
of “all racial and ethnic data which relates to the use of confidential informants by

the ATF from 2006 to the present” because it “concluded that such information is

necessary to make a full determination of discriminatory intent in this case.” DE 171 -

(Order Denying Government’s Motion for Reconsideration and Compelling Additional
Discovery) at 1-2 (N.D. Ill. Nov. 8, 2013).

A year later, that same district court granted defendant’s motion, over
government objection, for additional discovery related to the confidential informants
used in those cases by the ATF. DE 261 (Order Compelling Additional Discovery
Regarding Confidential Informants) at 12. It ordered the government to produce
additional discovery in the form of: (1) “[w]hether the ATF agents made an attempt
to verify the confidential informant’s claim that Defendant Jones told the confidential
informant that he and others were looking for a location where drugs were stored to
conduct a robbery;” (2) “[w]hat, if anything, the confidential informant was told about
the criteria being used to target individuals for participation in the sting;” (3) “[w]hat
training, if any, the confidential informant was given regarding the information he
should seek and what he should convey to a potential target;” (4) “[w]hat, if anything,
the confidential informant was told regarding what he should say to a potential target
who indicated that he wanted to commit a robbery;” (5) “[i]nformation regarding why
the confidential informant was de-activated as an informant;” and (6) “[a]ny report or

other document authored by an ATF employee pertaining to the investigation in this

16
ey Bo rn Po EEE PI

Case 1:18-cr-20613-JEM Document 78 Entered on FLSD Docket 08/28/2019 Page 17 of 31

case and describing or detailing a lack of compliance with ATF protocols in effect at
the time of the investigation.” Jd. It ordered as such because “[a] significant failure
by the agents to follow protocols in connection with the stings could suggest an
improper purpose in targeting Defendants.” Id. at 11.

In United States v. Williams, the chief district judge (the identical judge as in
Brown) granted defendants’ request and ordered the same initial production by the
government as in Brown above. 1:12-CR-00887-RC, DE 70 (Order Compelling
Discovery) at 2. For expediency’s sake, the court then consolidated the matters and,
in doing so, ordered the same two additional discovery disclosures as it had in Brown.
See Brown, DE 261 (Order Compelling Additional Discovery Regarding Confidential
Informants) at 1, 13 (moting that defendants in Williams “have joined the present
motions” in Brown and introductory sentence of order explaining that its order
applied to Brown and Williams).

Following the lead of the chief district judge in Brown and Williams, another
judge in that identical judicial district granted defendants’ motion for discovery “to
the same extent [Chief] Judge Castillo granted a similar motion.” See United States
uv. Elias, Case No. 1:13-CR-00476-HDL, DE 272 (Minute Entry Granting In Part
Subsequent Motion for Discovery) at 1 (N.D. Ill. Dec. 4, 2014); see also DE 189
(Minute Entry granting defendants’ initial motion for discovery “[flor the reasons
stated in open court.”).

Yet another judge in that identical judicial district granted defendants’ motion

for discovery and “direct[ed] the government to provide to the defense in this case the

17
TEE FE Pt Boot a DE Po

Case 1:18-cr-20613-JEM Document 78 Entered on FLSD Docket 08/28/2019 Page 18 of 31

additional discovery that Chief Judge Castillo ordered the government to produce to
the defense in U.S. v. Antonio Williams, 12 CR 887.” See United States v. Jackson,
Case No. 1:13-CR-00636-, DE 114 (Minute Entry Granting Motion for Discovery) at
1 (N.D. Ill. Feb. 5, 2015); see also DE 58 (Minute Entry granting defendants’ initial
motion for discovery).

The Seventh Circuit, sitting en banc, endorsed and affirmed a decision of one
district court below in ordering the government to produce discovery related to the
ATF’s stash house selection criteria when that defendant relied exclusively on
statistical evidence to make a prima facie showing of racially selective law
enforcement. See United States v. Davis, 793 F.3d 712 (7th Cir. 2015) (en banc). In so
doing, the en banc Seventh Circuit reiterated that “agents of the ATF and FBI are
not protected by a powerful privilege or covered by a presumption of constitutional
behavior” because their credibility—that is, how they enforce the laws—are subject
to discovery as agents are likely to testify in the cases which they take part in. Id. at
721. It further admonished -that “[t]he racial disproportion in stash-house
prosecutions remains troubling ... and it is a legitimate reason for discovery ....”
Jd. at 722. Indeed, the en banc Seventh Circuit declined to review, on jurisdictional
grounds, the district court’s order granting discovery where “[a]n examination of the
limited information available to the Defendants indicates that since 2006, the
prosecution in this District has brought at least twenty purported phony stash house

cases, with the overwhelming majority of the defendants named being individuals of

color.” Id. at 725.

18

 
(ee BR Sy Ve eo | qo

Finally, within the Tenth Circuit, in United States v. Casanova, the district
court granted the defense’s request for discovery because “the statistical evidence
provided by Defendant constitutes reliable demographic information demonstrating
that the operation resulted in a much higher percentage of Black defendants than the
usual rate of occurrence, in the District of New Mexico, of drug and firearm arrests
among that group” and “the methods used by ATF in conducting this operation were
likely to lead to a higher percentage of minority defendants, but that ATF declined to
make use of any policies or training designed to counteract that effect.” Case No. 1:16-
cr-02917-JAP, DE 57 at 4 (D.N.M. 2017). The defense proffered statistics that
demonstrated that “twenty-six percent of the defendants arrested as a result of this
ATF operation were Black, although Black Americans represent only 3.4 percent of
the population of Albuquerque and, in the District of New Mexico, generally comprise
approximately 5.4 percent of the defendants in drug cases and 5.9 percent of the
defendants in firearms cases.” Id. at 2.

5. The defense has presented “some evidence tending to show” each
element of a selective law enforcement claim.

Mr. Baptiste has surpassed his legal burden of presenting “some evidence
tending to show” discriminatory effect and discriminatory intent to merit discovery
on the issue of selective law enforcement for the reasons that follow.

a. Nationwide and International Criticism of the FBI’s Fictitious
Terrorism Stings

Similar to the ATF’s fictitious drug stash house stings the FBI has shifted its

focus to proactively initiate the ensnarement of Americans suspected of backing ISIS.

19

ne re Pe EST aS

Case 1:18-cr-20613-JEM Document 78 Entered on FLSD Docket 08/28/2019 Page 19 of 31
we ee Bt cn E PR fo Bt gE ee BE

Case 1:18-cr-20613-JEM Document 78 Entered on FLSD Docket 08/28/2019 Page 20 of 31

See The FBI is Manufacturing Terrorism Cases’ on a Greater Scale than Ever Before,
Business Insider, June 9, 2016, http:/Avww.businessinsider.com/fbi-is-
manufacturing-terrorism-cases-2016-6. According to the FBI, “law enforcement

officials cannot afford to wait for a terrorist plot to mature before they break it up.”

David J. Gottfried, J.D., FBI, Avoiding Entrapment Defense in a Post-9/11 World

(Jan. 2012), https://eb.fbi.gov/2012/january/avoiding-the-entrapment-defense-in-a- |

post-9-11-world. In the terrorism context, the FBI has instructed law enforcement to,
“in a controlled manner, divert someone determined to harm the United States and
its people into a plot bound to fail from the outset, instead of one that might succeed.”
Id.

In July 2014, the Human Rights Watch, in conjunction with Columbia Law
School’s Human Rights Institute, published a study that shed light on the FBI’s use
of informants and undercover agents to incite and entrap individuals into plots to
potentially aid terror organizations like ISIS. See Human Rights Watch, Illusion of
Justice: Human Rights Abuses in U.S. Terrorism Prosecutions (2014), available at
https://www.hrw.org/sites/default/files/reports/usterrorism0714_ForUpload_1_0.pdf
(hereinafter “Human Rights Watch Report”). It closely reviewed twenty-seven (27)
federal prosecutions that involved seventy-seven (77) total defendants by examining
publicly-available court documents recovered from public databases or defense
counsel records, as well as conducting personal interviews with forty-two (42) of the
seventy-seven (7 1) defendants. Human Rights Watch Report at 1-2. What it found

was that in those cases, “the informants and agents often seemed to choose targets

20
PE FR re Pe a

Case 1:18-cr-20613-JEM Document 78 Entered on FLSD Docket 08/28/2019 Page 21 of 31

based on their religious or political beliefs. They often chose targets who were
particularly vulnerable—whether because of mental] disability, or because they were
indigent and needed money that the government offered them.” Id. at 22; see, e.g.,
United States v. Siraj, 468 F. Supp. 2d 408, 415-16 (K.D.N.Y. 2007) (where, at the
FBI's direction, the informant discussed the war in Iraq and inflamed the defendant’s
anger against the United States and its treatment of Muslims by showing defendant
photos of the prisoners at Abu Ghraib); United States v. Cromitie, No. 7:09-cr-0558-
CM-1 (S.D.N.Y July 8, 2011), affd, 727 F.3d 194, 199-204 (2d Cir. 2013) (FBI paid
confidential informant’s goal was to “locate disaffected Muslims who might be
harboring terrorist designs on the United States” thus began “attending services at a
mosque in Newburgh at the direction of the FBI” from which he “cultivated a
friendship” with defendant, who was “an impoverished man” previously diagnosed as
schizophrenic by several doctors over the last 10 years).

In addition to selectively choosing targets based on religion and vulnerability,
the Human Rights Institute found that in the cases it reviewed, “the FBI frequently
used informants with criminal records who were known to be unreliable witnesses
who engaged in highly questionable tactics.” Human Rights Watch Report at 54. As
noted in a University of Pennsylvania Law Review publication, these informants are
“frequently pressured into the role and pushed to secure results,” and may not realize
how fine the line between clever expedients and implantation is in the context of
material support to terrorism. Jon Sherman, A PERSON OTHERWISE INNOCENT:

POLICING ENTRAPMENT IN PREVENTATIVE, UNDERCOVER COUNTERTERRORISM

21
BE a DTP I EE

Case 1:18-cr-20613-JEM Document 78 Entered on FLSD Docket 08/28/2019 Page 22 of 31

INVESTIGATIONS, 11:5 U. Pa. L. Rev. 1475, 1487. The most notable example is Shahed
Hussain, an informant for the Newburgh Four and Yassin Aref cases, who admitted
in court that by the time he was recruited by the FBI he had committed no fewer than
fifty (50) fraud scams. Human Rights Watch Report at 55.

b. The racial and religious composition of Miami, the Southern
District of Florida, and the United States.

As of the 2010 census, the city of Miami had 399,457 residents. Of those
residents, 30.0% were White (non-Hispanic or non-Latino), 19.2% were
African-American (non-Hispanic or non-Latino), and 70.0% were Hispanic or Latino.
United States Census Bureau, Community Facts -— Miami, Florida,
https://factfinder.census.gov/faces/nav/jsf/pages/community_facts.xhtml. According
to the Census Bureau’s estimates for July 1, 2017, Miami has seen a population
increase from 2010 to a new total of 463,47 residents.

A total of 6,340,305 people lived in the counties comprising the Southern

District of Florida as of the 2010 census.2 Of those residents, 39.13% were White

 

2. The total population for the Southern District of Florida was calculated by adding together the
2010 census data figures for the nine counties comprising the Southern District-Broward, Highlands,
Indian River, Martin, Miami-Dade, Monroe, Okeechobee, Palm Beach, and St. Lucie. See United States
Census Bureau, Quick Facts — Broward County, Florida,
https://www.census.gov/quickfacts/fact/table/browardcountyflorida/PST045216; United States Census
Bureau, Quick Facts _ Highlands County, Florida,
https:/Awww.census.gov/quickfacts/fact/table/highlandscountyflorida/PST045216; .United States
Census Bureau, Quick Facts _ Indian River County, Florida,
https://www.census.gov/quickfacts/fact/table/indianrivercountyflorida/PST045216; United States
Census Bureau,. Quick Facts — Martin County, Florida,
https://www.census.gov/quickfacts/fact/table/martincountyflorida/PST045216; United States Census
Bureau, Quick Facts - Miami-Dade County, Florida,
https://www.census.gov/quickfacts/fact/table/miamidadecountyflorida/PST045216; United States
Census Bureau, Quick Facts - Monroe County, Florida,
https://www.census.gov/quickfacts/fact/table/monroecountyflorida/PST045216; United States Census
Bureau, Quick Facts — Okeechobee County, Florida,
https://www.census.gov/quickfacts/fact/table/okeechobeecountyflorida/PST045216; United States

22
Bn | ne Fo Pe ES Begs ee foe Pe

Case 1:18-cr-20613-JEM Document 78 Entered on FLSD Docket 08/28/2019 Page 23 of 31

(non-Hispanic or non-Latino), 19.83% were African-American (non-Hispanic or non-
Latino), and 38.40% were Hispanic or Latino.’ The population of the Southern
District of Florida swelled to 6,903,466 residents according to the Census Bureau’s
estimates for July 1, 2016.4

As of the 2010 census, 18,801,310 people lived in the state of Florida. United
States Census Bureau, Quick Facts — Florida https://www.census.gov/quickfacts/FL.
Of those residents, 77.4% were white (non-Hispanic or non-Latino), 16.9% were
African-American (non-Hispanic or non-Latino), and 25.6% were Hispanic or Latino.
According to the Census Bureau’s estimates for July 1, 2018, 21,299,325 people lived
in the state of Florida.

In the United States nationwide, as of the 2010 census, 63.7% were White (non-
Hispanic or non-Latino), 12.6% were Black (non-Hispanic or non-Latino), and 16.3%
were Hispanic or Latino. United States Census Bureau, 2010 Census Briefs, The
White Population: 2010 3 at Table 1 (Sept.. 2011), available at

https://www.census.gov/prod/cen2010/briefs/c2010br-05.pdf: United States Census

 

Census Bureau,. Quick Facts — Palm Beach County, Florida,
https://www.census.gov/quickfacts/fact/table/palmbeachcountyflorida/PST045216; United States
Census Bureau, Quick Facts — St. Lucie County, Florida,

https://www.census.gov/quickfacts/fact/table/stluciecountyflorida/PST045216.

3. The percentage of each major racial category out of the total number of residents of the Southern
District of Florida was calculated by taking the 2010 census data for each of the nine counties in the
Southern District, multiplying those population totals by the percentage of each major racial category
to arrive at an approximate number of residents of each major racial category in each county, adding
those populations together and dividing by the total population of the Southern District of Florida,
referred to supra. See id.

4, The total estimated population for the Southern District of Florida was calculated by adding
together the July 1, 2016 census estimates for the nine counties comprising the Southern District—
Broward, Highlands, Indian River, Martin, Miami-Dade, Monroe, Okeechobee, Palm Beach, and St.
Lucie. See id.

23

 
IE

Bureau, 2010 Census Briefs, The Black Population: 2010 3 at Table 1 (Sept. 2011),
available at https:/Wwww.census.gov/prod/cen2010/briefs/c2010br-06.pdf; United
States Census Bureau, 2010 Census Briefs, The Hispanic Population: 2010 3 at Table
1 (Sept. 2011), available at https:/www.census.gov/prod/cen2010/briefs/c2010br-
04.pdf.

The 2010 census did not specifically measure religion, but the federal census
bureau links to a 2008 study conducted by the American Religious Identification
Survey (“ARIS”) that replicated a 2001 and 1990 survey based on random-digit-
dialing telephone surveys of residential households in the continental United States
(48 states), in which respondents were asked to describe themselves in terms of
religion with open-ended questions. In the 2008 survey, 0.6 % self-identified as
Muslim. Barry A. Kosmin & Ariela Keysar, American Religious Identification Survey
(ARIS 2008) Summary Report 5 Table 3 (Self-Identification of U.S. Adult Population
by Religious Tradition 1990, 2001, 2008) (March 2009), available at
http://commons.trincoll.edu/aris/files/2011/08/ARIS_Report_2008.pdf.

In 2010, the Association of Statisticians of American Religious Bodies
(““ASARB”), conducted a study measuring religious entities in the United States,
which provided county-by-county information on congregations, members, adherents,
and attendance for 236 different faith groups, as the survey differentiated between
specific denominations within the same tradition. ASARB, U.S. Religion Census 1952

to 2010, 2010 Ranking by Individual Religious Group (Muslim Estimate) by State,

24

Case 1:18-cr-20613-JEM Document 78 Entered on FLSD Docket 08/28/2019 Page 24 of 31

 
Case 1:18-cr-20613-JEM Document 78 Entered on FLSD Docket 08/28/2019 Page 25 of 31

ee] Be BT 5S

cS Rey

available at http://www.rcms2010.org/compare.php. Florida has the seventh’ highest

population of Islamic adherents, as measured at 877 per 100,000. Id.

c. The Estimated Universe of Federal Material Support
Prosecutions Under 18 U.S.C. §§ 2339A and 2339B

Much like defense counsel in the fictitious stash house robbery cases, Mr.
Baptiste has attempted to estimate the number of cases involving the federal charges
alleged against him and to discern the race (and religion) of other defendants who
have been so charged. Using publicly-available CM/ECF and Pacer information, news
articles, and internet searches, Mr. Baptiste has been able to summarize the publicly
available information on material support prosecutions in the Southern District of
Florida involving 18 U.S.C. §§ 2339A and 2339B. See Ex. A Attached hereto.

As the Court can see from a plain reading of Exhibit A, of the 53 cases that
involve a § 2339A or § 2339B charge, almost all (37) were brought against people of
color, with approximately 50% of these prosecutions being brought against Black
defendants (14). See id. Only Four (4) defendants were identified as non-Hispanic,
non-Latino White defendants. To be sure, there were six (6) cases in which the race
of the defendant could not be discerned based upon publicly available information so

it is unclear whether the race of those individuals would contribute to or lessen the

 

5. The other states ranked in descending order of Islam adherents per 100,000 are: Illinois
(2,800); Virginia (2,663); New York (2,028); New Jersey (1,827); Texas (1,678); Michigan (1,218);
Delaware (793); California (732); District of Columbia (670); Pennsylvania (634); Maryland (632);
Georgia (543); Connecticut (375); Nebraska (337); Colorado (333); Massachusetts (332); Minnesota
(317); Ohio (290); Washington (284); North Carolina (273); Kansas (271); Wisconsin (259); Kentucky
(256); Tennessee (242); Indiana (225); Louisiana (216); Alabama (215); Iowa (214); New Mexico (200);
Oklahoma (197); Missouri (195); Utah (181); Mississippi (169); South Dakota (164); Rhode Island (137);
Arizona (134); Alaska (130); Arkansas (128); Wyoming (127); South Carolina (125); New Hampshire
(123); Idaho (110); Oregon (104); West Virginia (103); Maine (100); North Dakota (95); Nevada (48);
Vermont (48); Hawaii (45); and Montana (34).

25
is | a PD PoE ages Be as

Case 1:18-cr-20613-JEM Document 78 Entered on FLSD Docket 08/28/2019 Page 26 of 31

disparity. See id. Nonetheless, this does not change the fact that the statistics
involving Black and non-Black other minorities are striking. Id.

Likewise, material support charges have been brought against Muslims in this
District at a rate far disproportionate to their share in the general population. As the
data show, 32 of the 538 material support cases in this District have been brought
against people who identify as Muslim—almost 60%.

These stark statistics on the combined racial and religious makeup of the
defendants targeted and prosecuted in these material support cases, by themselves,
justify Mr. Baptiste’s discovery request, as they are impossible to attribute to chance
and constitute evidence of both discriminatory effect and intent.

d. Discovery Sought in Mr. Baptiste’s Case.

The defense now seeks discovery to analyze the troubling likelihood that the
FBI and the USAO unconstitutionally targeted and prosecuted defendants in these
undercover material support stings nationwide.

In order for any expert that the defense would hire to construct an appropriate
similarly situated comparison group for the discrimination argument and to perform
the legally required comparison of the two groups, it is necessary to understand
whether and to what extent Mr. Baptiste meets the government’s purported selection
criteria for investigation and prosecution.

As a threshold matter, however, the government’s purported selection criteria
for investigation and prosecution is wholly and exclusively within the government’s

purview. Based upon the defense’s attempt to summarize the universe of material

26

nn! GD 7 PE
oa

Case 1:18-cr-20613-JEM Document 78 Entered on FLSD Docket 08/28/2019 Page 27 of 31

PO

FIED OES

support cases, it does not appear that the government’s purported selection criteria
are, in fact, the actual methods by which they select targets. Indeed, the ultimate
motion to dismiss will argue that the intersection of race and religion is involved in
selecting targets for investigation by confidential informants, and that many of the
purported criteria are mere pretext. However, to make that showing the defense must
rebut the government’s claims, and the only way to do that is to obtain discovery
about them. Accordingly, the defense uses the term “selection criteria” as a term of
art throughout, without conceding that the government’s purported criteria are, in
fact, the actual criteria employed.

Mr. Baptiste has been able to cobble together a preliminary universe of all
defendants charged under the federal material support statutes, 18 U.S.C. §§ 2339A
and 2239B, from publicly available information on CM/ECF to reports from various
organizations. However, he cannot be sure that he has listed all of them or whether
the race/ethnicity data is correct as in many cases it is not publicly available.
Furthermore, Mr. Baptiste does not have access to the FBI’s selection criteria, much
less whether or to what extent the universe of defendants fulfill the FBI’s selection
criteria. To compile the data necessary for any expert to perform a statistical
comparison, Mr. Baptiste needs additional information about the universe of
defendants charged under the material support statute both nationwide, by district,
and in this judicial district. These data are essential to understanding how the
universe of material support defendants fulfill (or do not fulfill) the FBI’s selection

criteria, as well as to constructing an appropriate comparison group.

27

BO FI

!

 

 
IIE NEI ISIN ESET

Case 1:18-cr-20613-JEM Document 78 Entered on FLSD Docket 08/28/2019 Page 28 of 31

Without this information, it will be impossible for any expert to ensure that
the comparison group is in fact “similarly situated” to Mr. Baptiste and the material
support defendants—.e., to be sure we are comparing apples to apples, not apples to
oranges. The requested discovery is thus necessary for any expert to perform the
similarly situated analysis for the motion to dismiss, including constructing an
appropriate comparison group. The information sought is solely and exclusively in
the possession and control of the government and will not be unduly burdensome to
produce.

Similar to the court-ordered discovery in the fictitious drug stash house
robbery cases, Mr. Baptiste seeks information on the FBI’s selection criteria, to what
extent he, other material support defendants, and the similarly situated comparator
group fulfill that criteria, what screening the FBI employed to ensure that its
informants or agents did not harbor explicit or implicit bias, what training the FBI
provided to its agents and informants to protect against explicit or implicit racial bias,
what safeguards the FBI instituted to ensure its agents and informants were
operating within the protocols and procedures of authorized activity, whether those
protocols were followed in Mr. Baptiste’s case as well as in the cases of other material
support defendants and the similarly situated comparator group.

Any concerns about publishing sensitive law enforcement investigative
techniques can be mitigated by a protective order. Accordingly, Mr. Baptiste
respectfully requests that this Court order the government to disclose the following

information, which is based wholly on the discovery ordered in the fictitious drug

28
en a Vt a te

ET fo

Case 1:18-cr-20613-JEM Document 78 Entered on FLSD Docket 08/28/2019 Page 29 of 31

stash cases but modified to reflect Mr. Baptiste’s charges, the investigative agency
involved, and the need for nationwide data since 2001 given the small sample size of
material support cases.

(1) A list by case name, number, and race of each defendant of all material
support cases brought by the U.S. Attorney’s Office in this district and
nationwide from 2001 to present;

(2) All documents containing instructions given from 2001 to the present by
any supervisors employed by the U.S. Attorney for the Southern District of
Florida about the responsibilities of AUSA’s to ensure that defendants in
cases brought by the Office of the U.S. Attorney for the Southern District of
Florida have not been targeted due to their race, color, ancestry, or national
origin and specifically that those persons who are defendants in material
support cases in which the Federal Bureau of Investigation was the
investigatory agency have not been targeted due to their race, color,
ancestry, or national origin and that such prosecutions have not been
brought with any discriminatory intent on the basis of the defendants’ race,
color, ancestry, or national origin;

(3) Any document prepared by the FBI which summarizes how to investigate
and prosecute material support cases, including any guidelines for selecting
appropriate confidential informants as well as targets for these cases;

(4) All racial and ethnic data which relates to the use of confidential informants
by the FBI from 2001 to the present;

(5) What, if anything, the confidential informants(s) or UCE(s) in this case
was/were told about the criteria being used to target individuals;

(6) What training, if any, the confidential informant(s) or UCE(s) was/were
given regarding the information he/she should seek and what he/she should
convey to a potential target;

(7) What, if anything, the confidential informant(s) or UCE(s) was/were told
regarding what he should say to a potential target who indicated that he

wanted to provide material support to ISIS;

(8) Information regarding whether the confidential informant or UCE(s) was
ever de-activated as an informant or prosecution was declined;

29

 
od

BT Po Bes ee Vor rl

Bo | a

(9) Any report or other document authored by an FBI or USAO or DOJ
employee pertaining to the investigation in this case and describing or
detailing a lack of compliance with FBI, USAO, or DOJ protocols in effect
at the time of the investigation.

Brown, Case No. 1:12-CR-00632-RC, DE 153 at 1-2, DE 171 at 1-2 (district court
stating it had “concluded that such information is necessary to make a full
determination of discriminatory intent in this case.”), DE 161 at 11-12 (ordering
additional discovery because “[a] significant failure by the agents to follow protocols
in connection with the stings could suggest an improper purpose in targeting
Defendants.”); accord Batson v. Kentucky, 476 U.S. 79, 93 (1986) (holding that
discriminatory intent can be demonstrated by either direct or circumstantial
evidence); Castaneda v. Partida, 430 U.S. 482, 494 (striking down Texas’s highly
discretionary grand jury venire process under the Equal Protection Clause becauase
“a selection procedure that is susceptible to abuse . . . supports the presumption of
discrimination raised by [a] statistical showing.”); Vill. of Arlington Heights v. Metro.
Hous. Dev. Corp., 429 U.S. 252, 267 (1977) (“The specific sequence of events leading
up [to] the challenged decision also may shed some light on the decisionmaker’s
purposes .... Departures from the normal procedural sequence also might afford
evidence that improper purposes are playing a role.”).
CONCLUSION
Undercover stings may well be a valid law enforcement technique, but they

must be deployed, and their alleged participants prosecuted, in conformance with the

Constitution.

30

se

fo

Case 1:18-cr-20613-JEM Document 78 Entered on FLSD Docket 08/28/2019 Page 30 of 31

 
co ae ee eee Ver PET | ee

OO PR Te] Vo

Case 1:18-cr-20613-JEM Document 78 Entered on FLSD Docket 08/28/2019 Page 31 of 31

Mr. Baptiste seeks to vindicate these principles, has amply satisfied his
burden, and has presented “some evidence tending to show” that law enforcement
and prosecution’s actions in this sting ran afoul of Constitutional Equal Protection
principles. At a minimum, Mr. Baptiste has surpassed the less stringent legal
threshold necessary to warrant an order to compel discovery to further analyze this
most pressing issue. Wherefore, Mr. Baptiste requests that this Court order the
disclosure of the above-listed items pertaining to the issues of selective law
enforcement and prosecution.

Counsel for the government opposes the relief sought in this motion.

Respectfully submitted,

THE MALONE LAW FIRM, P.A.

.701 BRICKELL AVENUE, SUITE 1550
MIAMI, FLORIDA 33131

Telephone: (305)728-5 134

Facsimile: (305)728-5288

Email: omar@malonelawfirm.com

By: /S/
T. OMAR MALONE, ESQ.
Florida Bar No.: 697796

 

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically filed
with the Clerk of Court by using the CM/ECF system which will send a notice of electronic filing

to all counsel of record this 27" day of August 2019.

By: /S/
T. OMAR MALONE, ESQ.

 

31
